                        UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF NORTH CAROLINA
                              WESTERN DIVISION




                                              Case No.: 5:19-cv-00560-BO
TIFFANY MCGINITY,
                                              STIPULATION OF DISMISSAL OF
             Plaintiff,                       USAA FEDERAL SAVINGS BANK
                                              WITH PREJUDICE
       v.


USAA FEDERAL SAVINGS BANK,
             Defendant.



       Pursuant to Federal Rule of Civil Procedure 41, Plaintiff Tiffany McGinity and

Defendant USAA Federal Savings Bank (“USAA”), by and through undersigned counsel,

hereby stipulate that all claims against USAA shall be dismissed from this action with

prejudice. The parties shall bear their own attorneys’ fees and costs.



       Respectfully submitted this 23rd day of September 2020.

       RESPECTFULLY SUBMITTED,
                                                  /s/ Dawn M. McCraw
                                                  Dawn M. McCraw (NCB #54714)
                                                  Price Law Group, APC
                                                  8245 N. 85th Way
                                                  Scottsdale, AZ 85258
                                                  T: (818) 600-5585
                                                  F: (818) 600-5485
                                                  E: dawn@pricelawgroup.com
                                                  Attorneys for Plaintiff
                                                  Tiffany McGinity


            Case 5:19-cv-00560-BO Document 33 Filed 09/23/20 Page 1 of 2
                                            -1-
                                                  /s/Lyndsay E. Medlin
                                                  Lyndsay E. Medlin (NCB #49403)
                                                  Bradley Arant Boult Cummings LLP
                                                  214 North Tryon Street, Suite 3700
                                                  Charlotte, North Carolina 28202
                                                  T: (704) 338-6023
                                                  F: (704) 332-8852
                                                  E: lmedlin@bradley.com
                                                  Local Civil Rule 83.1(d) Counsel

                                                  David M Krueger (Ohio Bar#0085072)
                                                  Nora K. Cook (Ohio Bar#0086399)
                                                  Benesch, Friedlander, Coplan &
                                                  Aronoff LLP
                                                  200 Public Square, Suite 2300
                                                  Cleveland, Ohio 44114-2378
                                                  T: (216) 363-4500
                                                  F: (216) 363-4588
                                                  E: dkrueger@beneschlaw.com;
                                                  ncook@beneschlaw.com
                                                  Attorneys for Defendant
                                                  USAA Federal Savings Bank


                             CERTIFICATE OF SERVICE

       I hereby certify that on September 23, 2020, I electronically filed the foregoing with

the Clerk of the Court using the ECF system, which will send notice of such filing to all

attorneys of record in this matter.



       /s/Jacey Gutierrez




          Case 5:19-cv-00560-BO Document 33 Filed 09/23/20 Page 2 of 2
                                            -2-
